                                                                                CLERK'SOFFICE U.s.DISX CouR'r
                                                                                       ATROANOKE,VA
                                                                                            FILED
                                                                 ï1
                      IN T H E U N ITED STATES D ISTRICT CO U RT                         SE-F 32 2218
                      FO R TH E W E STE RN D ISTRICT O F W RGIN IA                  JLJLI        UDLEY LERK
                                   ROAN O K E D IW SIO N                           eY:                    .
                                                                                            -i    '   C

ROBERTA M .2
        lalédtltiff

V.                                                         CivilAction N o.7:18-CV-243

AN D REW SAU L,                                            By:H on.M ichaelF.U rbansld
Com m issionerofSocialSecurityy                            ClliefUnited StatesDistrictJudge
                D efendant

                                  M EM ORAN D U M O PIN ION

        PlaindffRobertaM.tffRobel'ta''lhasftled thisaction challengingtheSnaldecision of
theCom m issionerofSocialSecurityin denp'ng herclnim foraperiod ofDisability lnsutance

Benefhs (<fDlB'')under the SocialSecurity Act,42 U.S.C.jj 401-433.In hermodon for
s'Ammaty judgment,ECF No.14,Robertaarguesthatthe administrative1aw judge (<TAI,
                                                                              J'')
erred by failing to properly analyzeevidence from hertreaéng physician and thattheAppeals

Councilerred when itdeclined to consideraddidonalevidenceshe subrnited afterthehenring.

TheCommissionertespondedin hisownmodon fotsummaty judgment,ECF No.19,that
substantialevidence supports the denialof disability benefitsand that the Appeals Council

properly declined to considertheaddidonalevidence.




1D ueto privacy concerns,the courtadoptstherecomm endadon ofthe Comm itteeon CourtAdministradon
andCaseManagementoftheJudicialConferenceoftheUnitedstatesthatcottrtsuseonlytheftrstnameand
lajtinitialoftheclnim antin socialsecurity opinions.
                                                       1
      A scliscussed m ore fully the below,the courtSndsthatsubstandalevidence doesnot

suppottthe ATJ'sdeterminadon to accord littleweightto theopinion ofRoberta'streating
physician on the effects of her im pairm ents.The coutt further finds that the addidonal

evidence was propetly excluded by theA ppeals Council.A ccordingly,Roberta's m otion for

sllmmaryjudgmentisGRANTED;theCommissioner'smodon forsllmmaryjudgmentis
DEN IED;the M J'S detetm ination is VACATED,and this case is RRM AN DED for
fhlttherconsidetaéon consistentwith thisopinion.

1.JudicialReview ofSocialSecurityD eterm inations
      Itis notthe province of a federalcourt to m ake aclm inisttadve disabl
                                                                           'lity decisions.

Rather,judicialreview ofdisabilitycasesislimitedtodete= iningwhethersubstandalevidence
suppottstheCom m issioner'sconclusion thattheplnindfffailed to m eetllisburden ofproving

disability.See Ha s v.S'Allivan,907 F.2d 1453, 1456 (4th Cir.1990);see also Laws v.
Celebrezze,368F.2d640,642(4thCir.1966).In sodoing,thecourtmayneitherundertakea
7-.
  :novo teview oftheCommissioner'sdecision norre-weigh theevidenceofrecord.Hunter

v.Slzllivan,993 F.2d 31,34 (4th Cit.1992).Evidenceissubstanéalwhen,considering the
record asawhole,itmightbedeem ed adequate to supportaconclusion by areasonablem ind,

ltichardson v.Perales,402 U.S.389,401(1971),orwhen itwould be suffcientto z'
                                                                           efuse a
ditectedverdictinajurytdal.Smithv.Chater,99F.3d635,638(4th Cir.1996).
      Substandalevidence is nota Tflarge ot considerable am ount of evidencey''Pierce v.

Underwood,487U.S.552,565 (1988),butismotethan amerescindllaand somewhatless
than aprepondetance.Perales,402 U .S.at401;Laws,368 F.2d at642.ffltm eans- and m eans
                                            2
only- fsuch relevantevidence as a reasonable m ind m ightacceptas adequate to support a

conclusion.'''Biestekv.Ber hill,139S.Ct.1148,1154 (2019)(quodngConsolidatedEdison
Co.v.NLILB,305 U.S.197,229 (1938)).lfthe Commissioner'sdecision is suppotted by
substandalevidence,itmustbeaffltmed.42 U.S.C.j405(g);Perales,402U.S.at401.
       Nevvrtheless,remand isappropriatewhen the AT,
                                                   J'Sanalysisisso defcientthatit
fffrustratels)meaningfulreviem ''Mascio v.Colvin,780 F.3d 632,636-637 (4th Cit.2015)
(notingthatffremandisnecessary''becausethecourtisKfleftto guessgat)how the ATJarrived
athisconclusions7).SeealsoM onroev.Colvin,826F.3d176,189(4thCir.2016)(emphasizing
thattheAT,
         JmustTfbuild an accuzateandlogicalbridgefrom theevidenceto lnisconclusion''
and holcling thatremand wasapptopriatewhen the ATJ
                                                 , failed to make Tfspecific fmdings''
aboutw hetherthe cbim ant'slim itadonswould cause him to expedence hisclnim ed sym ptom s

d'Aringwork andifso,how often)(citadon omitted).
II.(rlairn llistory

       Robertawasbozn on December2,1963 and graduated ftom hkh school.R.53.Her
pastrelevantworkincludesbeing acbildcareozdaycareworkerandwozldngasageneralm otor

vehicleassem bler.R.76.Roberta flled an applicadon fotD 1B on August21,2014,alleging an

onsetdate ofO ctober9,2013.R.17.Shewaslastinsuted forputposesofD IB on D ecem ber

31,2014,giving het a narrow window in w lùch to establish her clisability- ftom O ctober 9,

2013 thtough D ecem ber31,2014.

       Roberta alleged disability based on systemic lupus erythem atosus and scleroderm a,

Sjogren's syndrome, Rrynaud's phenomenon, fibromyalgia, impingement of the right
                                            3
shouldet-failed surgicalrepair,depression,anxiety,panicattacks,m igraineheadaches,chronic

fatigue,and atthtitisin hernt-m s,hands,llips,knees,wrists,andelbow s.R.271.Theapplicadon

wasdenied attheinidaland zeconsideradon levelsofreview .R.113-117,122-128.O n April

11,2017,AT,
          JGetaldineH.PageheldahearingtoconsiderRoberta'scbim forDIB.Roberta
wasrepresented by counseland avocadonalexpet'talso teséfied.R.51-82.

       OnJuly 19,2017theAIJrendered an opinion fmding Robertanotdisabled,applying
the hve-step evaluaéon processdesczibedin thetegulaéons.zR.17-27.The ATJ ftrstfound
thatRobettalastm ettheinsured stat'usrequirem entson D ecem ber31,2014 and thatshehad

notengagedin substantialgainfuiacévityduringthepetiod ftom hetalleged onsetdateof

October9,2013throughDecembet31,2014.TheAT,
                                         Jfuttherfound thatRobertahad the
following severe impaitvnents--right shoulder degeneradve joint disease; lmnbosacral
degenerative clisc disease;history of I J
                                        'I.
                                          N to tlae bilateral knees,mixed connecdve dssue

disease(<<MCTD'')(includingfeattzresofsclerode- a,lupus,Sjogren'ssyndrome,Reynaud's


2TheA1,Jmakesaseriesofdeterminadons:(1)Whetherthecbimantisengageditzsubstantialgainfulacdvity;
(2)WhetherthecllimanthasamedicallydeterminableimpnitmentthatisRsevere''underthereguladons;(3)
W hetherthesevereimpnif-mentorcombitzadon ofimm irm entsm eetsorm edically equalsthecriteria ofa
listedimpairment;(4)Whetherthecllimanthastheresidualfbmctionalcapacity(<%FC'')toperform hispast
relevantwork;and(5)Whetherthecllimantisabletodoany.otherworkinthenationaleconomy,
consideringhisILFC,age,education,andworkexperience.20C.F. R.jj404.1520(a)and416.920(a).lfthe
 ATJfmdsthatthecbimanthasbeen engagedin substandalgainf'ulacdvityatStep 1,orfindsthatthe
impairmentsarenotsevere atStep 2,theprocessendswith afm cling ofT'notdisabled.''LdaAtStep 3,ifthe
A1, Jfindsthattheclnimant'simplirmentsmeetorequalalistedimpaitment,thecbimantwillbefound
disabled.Ldxat635.IftheanalysisptoceedstoStep 4?nd theATJdetetminesthednimant'sRFC willallow
him toretarntohispastrelevantworkatheclnimant4illbefoundRnotdisabled.''Iftheclqimantcannot
rettuntohispastrelevantwotk,theATJthendetermines,often based on testimonyftom avocadonalexpert,
whetherothe,
           rworkexistsforthecbimantitlthenadonaleconomy.J-d.
                                                           aat635.Thecloimantbearsthebttrden
ofproofon the Ftrstthree stepsand thebtuden shiftsto theCom missioneron thefifth step.M asciov.
Colvitz,780F.3d632,634-635(4thCir.2015).
                                                 4
syndrome,arthralgias,andsicca),andinflammatoryarthrids-butthatnoneoftheimpnitments
orcom bination ofim pai= entsm etorm edically equaled the severityofalisted im pnitm ent.

      TheATJthen foundthatRobertahadtheresidualfuncdonalcapacityr<11FC'')todo
lightwork with addidonallim itationsofpushing and plzlling occasionallywith therightupper

extrem ity and the bilatezallower exttelnides;could never crawl;w ould need to avoid all

exposure to hazardousm achinery;and could notw ork atunprotected heights,clim b ladders,

topes,ot scaffolds,or work on vibrae g surfaces.She could occasionally clim b ram ps and

staits,balance,kneel,stoop,and crouch.She could frequently handle,feel,and fingerw1t.
                                                                                    1,1the

bilateralhandsandcouldoccasionallyreach overheadwit.
                                                   h herHghtshoulder.TheATJ found
thatRobertacould notreturn to her pastrelevantwork,butcould do othetwork thatexists

in thenationaleconomy.Based on testimony by thevocaéonalexpett,the AT,
                                                                     J found that
Robertacotlld do work such asthatofa cafeteria attendant,dckettaker,orcashier II.R.17-

27.

111.Evidence

      A .M edicalRecords

       In February 2014 Robertareported to herhealth careprovidetthatfortheprevioussix

m onthsshehad been having softéssuepain and swelling alongwith difficultyusing herhands

forfmemotorslrills.Shealso had pnin in herknee,hip,and elbow joints.Shereported a
history of nodtzlarity in both hands,w llich usually w as wotse in the m ozning and caused

decreased m obility and pain. R. 658. X-rays of her feet showed that she had bilateral

osteototniesitw olving thedistalfrontm etatarsalsand had orthopedichardwarein the form of
two sm allcozdcalsctew swith no evidence of hardwate failure ot loosening.She also had

nninimalosteonrthdésinvolving130th flrstM'I'P joints.R.544.X-raysofherhandsshowed
nlinim alpetiorticula.
                     rosteopenia.R.545.

      AN A testing was positive and she w as referred to Edw ard Tackey, M .D ., a

theum atologist,who diagnosed hetwith inflam m atory atthtitis,posidveAN A,and Raynaud

phenom enon.R.557.In M arch 2014Robertarepomedachesand pznsshedescribed as7/10,

worse with acdvity and betterwith rest.Herwristsand hand jointswere tender.She also
reported shortness of breath. D r. Tackey diagnosed Robezta with Lupus, Raynaud

phenom enon,and Sicca syndtom e.R.554.

      Robertabegan to seerheumatologistJoseph Lemmer,M .D.,in June2014,repotqing
generalized m oderate wotsening pain,pnf-ficularly in her low er legs,feet,foreatm s,hands,

chest,and back.She had generalized puffinessin thehand,Reynaud phenom enon,drynessof

the eyes and m outh,poot sleep,fadgue,and anxietp Dr.Lem m et assessed Roberta with

overlapping connecdve dssue disease wit.h features oflupus,scletode= a,and Sjogren
syndrom e,m anifested by arthralgias,puffyhands,Reynaudphenom enon,dry eyesand m outh,

and posidve anécarcliolipin antibodies; pleudtic type chest pain, possibly related to the

connective dssue disease,dysesthesiaofthe feetwith possibleperipheralneuropathy,possibly

telated to theconnectivedssuedisease;generalizedm yalgiasand atthralgiaswith tenderpoints

consistent with fibtom yalgia syndtom e;sleep distutbance and fatigue,ptobably associated

with chronic pain syndrom e; shottness of breath, possibly psychophysiological; and

hypetlipidemia.R.552.A plllm onary f'uncdon sm dyw asnorm al.R.548.
                                            6
          Roberta saw D r.Lem m eragain in Septem ber2014,and he noted thatshew asm ildly

    sym ptom aéc,butunstable.ln addition to hispreviousassessm ent,he noted thatherpleudsy

    had im proved buther fibrom yalgia syndrom e,sleep dism rbance,and fatigue syndrom e had

worsened.She also had nausea,possibly caused by hezm edicadons.R.546.

          In N pvem ber2014,D r.Lemm erdescribed Robertaassym ptom atically stablewithout

    signsofsignihcantend-organ disease,with anorm alechocardiogtam and pulm onary fazncéon

    test.R.622.H e com m ented thathergçneralized m yalgias,atthtalgias,and tenderpointswere

w orsening,consistentwith Ebrom yalgia syndtom e,wllich hedescdbed ashetffcurrentlym ain

    Problem .'?R .22.

          O n April 15, 2015, Dr. Lem m et com pleted a queséonnaite tegatding Roberta's

    lim itadons related to fibtom yalgia and chronic fadgue syndtom e,with the notation thather

    lim itaéonj related back to October 9,2013.H e com m ented thatRoberta m etthe Am erican

    College of lthellm atology cdteria for hbrom yalgia and that she also had undifferenéated

    connective tissuedisease.H erprognosiswasguarded.R.670.

          D t.Lem m eridendfied Roberta's sym ptom s asm ultiple tendetpoints,nontestoradve

    sleep,chronicfadgue,morningstiffness,muscleweakness,subjecdveswelling,irritablebowel
.
    syndrom e, ftequent severe headaches, fem ale urethtal syndzom e, vesdbular dysflxncdon,

    nlzm bnessand tingling,Sicca sym ptom s,Raynaud'sPhenom enon,anxiety,panic attacks,and

    depression.H eopined thatherpain and othetsym ptom swould frequently interferewith her

    atiendon and concentradon dtuing the workday.H e stated thatshe could sitforaboutfour

    hoursper day and stand and w alk lessthan two hours.She could occasionally liftten pounds
                                                7
and rarely lifttwenty pounds.She could rately twist,stoop,ctouch,clim b laddetsorstaitsand

had signihcantlim itationsdoing repedtivereaching,handling orûngering.R.670-671.

      She had unexplained persistentot relapsing chtonic faégue ofnew ot definite onset

thatresulted it'
               l substandalreduction in her previous levels of activity.She also had self-

reported im pni= entsin het short-term m em ory ot concenttaéon severe enough to cause a

substantialreducdon in herpreviousacdvity levels.D r.Lem m er also noted thatRoberta had

musclepnitn,muldplejointpain withoutsweltingorredness,headachesofanew type,pattern
or severity,unrefreshing sleep, and post-exertional m alaise lasting m ore than twenty-four

hours.R.671-672.

      H erim pni= entsw ere likely to produce good daysand bad daysand she waslikely to

m issm ore tl
            aan fourdaysperm onth ofwork.Dr.Lem m etsaid herlim itadonswotlld include

no repetidve use ofhet lim bs,no repeddve benfling or lifting,no lifdng ofm ore than ten

pounds,and no work in a cold ordam p envitonm ent.She ftequently would be absentfrom

work.R.672-673.

      Roberta continued to see Dr.Lem m et aftether date lastinslzred.In April2015 she

repotted w orsening pain in herllips,buttocks,elbows,and head.H etdty eyesand dry m outh

sym ptom s were m inim al to none. H e recom m ended m assage, heat, stretching, stress

m anagem ent,and im proved sleep.R.735-736.A n X -ray ofherlum bar spine in Septem ber

2015showed sm allhypertropllicsputsatallltunbardisc spaces,butthediscspacesthem selves

w erewellm aintnined.Thereportnoted fdprobàble patavettebralm uscle spasm .''R.738.


                                            8
       ln Apdl2016 Robertareported tem porary and partialimprovem entin pain,swelling,

and sdffnessofthehngerjointswith a prednisone taper,generalized aching in therib cage,
back,elbows,shoulders,wrists,and feet.She had pufhnessin her hands.She also reported

varying am ounts ofpain in the rightsciatica area asm ild to m odezate.R.729.D r.Lem m er

assessed hez wit.
                h undifferenéated connecdve éssue disease, Ebrom yalgia, right lum bar

radiculopathy,and a sleep disordet.R.730-731.ln July 2016Roberta'schiefcomplaintwas
bilatetalwtistpnin.She also had ttouble m oving hetrightthtzm b and lifting and gripping.She

had littlepain otherthan generalized myakiasand on-offrightsciaécapnin.Dr.Lemmet
com m ented thatRoberta presented with a form ofsclerodezm atous-like disorderm anifested

by m ild dghtnessoftheskin on herhandsandRaynaud'sphenom enon.H erproblem appeared

to be stableto slowly progressive.R.726-*
                                        728.

       B .H eating Testim ony

       Atthe hearing,Roberta teséfied thatprior to her date lastinsured she had problem s

with herrightshoulderfollowing a fallseveralyearsearlierand could notliftitup alltheway

otliftitin frontofhet.Shehad to liftthingsclose to herbody and did notbelieveshecould

liftm ore than ten pounds. Shew ould need two handsto lifta gallon ofm ilk and colzld not

do itrepetidvely.R.57,67.Shecould stand foronehalfhour>nd w alk foronehalfhotu on a

flatsurface.R.58-59.She had lastworked asacaregiverforfop.
                                                         tchildren butwasnotable to

keepupwitlait.R.55.Sinceresigning from thatjob shehadstayed home,doingwhatcleaning
she could around thehouse,and prepating onem ealperday.R.59.H erbiggestproblem sare

pnin and spasm sin herback,and pain and sw elling in herhandsand wrists.R.61.
          Since 2014 the ûbrom yalgia hascaused hera1otofpain.She cannotstand fozanyone

    to touch herskin and she haspain through herchestand back and isfadgued allthe tim e.R.

    66.If she gets the leastbit cold,she loses citculadon in het hands and toes.The loss of

    circlzladon in herhandsm akesitdifhcultto pick thingsup.R.66-67.The scletodetm aresults

    in herhandsswelling in the m orning,causing the sldn to becom e dghtand shiny.R.68.A lot

.   ofthe m edication she takescausesstom ach upset.R.69-70.She spends approxim ately fout

    holzrs per day lying on the couch with a heating pad and m ustrestin between household

    chores.R.70-71,74.

          C.M edicalOpiG on Evidence

          State agency .   physiciansGene Godwin,M.D.,and James Datden,M .D.,assessed
    Roberta'sIIFC,flncling thatshe could occasionally liftorcarry twentypounds;frequently lift

    otcatryten pounds;stand,walk,orsitfozatotalofsixhotus;push andpullwithoutlim itation;

    occasionally clim b ropes,ladders,or scaffolds,kneel,crouch,or crawl;and frequently stoop.

    ln addidon,the expetts found thatRoberta had no m arlipuladve or visuallim itations,but

    should avoid concentrated exposuteto exttem ecold,heat,wetness,hlxm idityand hazardssuch

    asm aclnineryorheights.R.91-93.

    IV .Analysis

          A .O pinion ofTreating Physician

           In,general,an ATJmustaccozd m oreweightto them edicalopiion ofan examining
    spurce than to thatofa nonexsm ining source.Testam ark v.Ber 1* ,736 Fed.Appx.395,

    387 (4th Cir.2018)(cidng 20 C.F.R.jj404.1527(c)(1),416.927(c)(1)and Brown v.Comm'r
ofSoc.Sec.Aclmin.,873 F.3d 251,268 (4th Cir.2017)).Treating sourcesarelikelyto bethe
m edicalpzofessionalsm ostable to provide a detailed,longitazclinalpicture ofthe cbim ant's

medicalimpairments.Id.(ciéngW oodsv.Ber hill,888F.3d686,695(2018)).ffrllheATJ
                                                                            ,is
required to give controllingw eightto opinionsproffered by a cllim ant'streadng physician so

longastheopinion iswellsupported bym edically acceptableclirlicaland laboratorycliagnoséc

techniques and is notinconsistentwith the othetsubstantialevidence in the cbim ant's case

zecord.'?Lewis v.Ber hill,858 F.3d 858,867 (4th Cir.2017) (alteraéons and internal
quotadonsonaittedl.3Ifan ATJ doesnotgive controllingweightto the opinion ofatreating
source,the ATJ mustconsidetanon-exclusivelistoffactozsto deternlinetheweightto be
given allthemedicalopinionsofrecord,including (1)exanniningrelaéonship;(2)trea% ent
reladonsllip;(3)suppottabilityofthesoutce'sopH on;(4)consistencyoftheopinionwiththe
record;and (5)specializadon ofthesource.Testamark,736Fed.Appx.at398.
       Under SSR 96-213,4 an adjudicator may give a treaéng soutce's medicalopinion
controlling weightwhen itisfound to bew ell-supported by m edically acceptable clinicaland

laboratorydiagnostictechniquesand isnotinconsistentw1t.11theothersubstandalevidencein

theindividual'scaserecord.SSR 96-217,1996 W L 374188at*2.ffN otinconsistent''m eansthat

while awell-supported treadng m edicalsouzce opinion need notbe supported ditectly by all


3TheSocialSecudtyAdm inistradon hasnm ended thetreating sourcerule effecdveM arch 27,2017,forcases
ftled afterthatdate. Unde.
                         rthenew rtzle,theSSA willconsiderthepersuasivenessofallm edicalopitzionsand
evaluatethem primnrilyonthebasisofsupportabilityandconsistency.20C.F.R.j404.1520c(a),(c)(1)-(2).
Because thiscasewasSled before theeffecdvedateofthechange,thededsion isreviewed underthe
reguladonin effectatthattime,20C.F.R.j404.1527.
4SSR96-2P wasrescindedeffectiveM arch27,2017 aspartoftheamendmentofthetreatingsotlrctnlle.SSA-
2012-0035,2017WL 3928298.However,itwasineffectatthethnetheALJadjudicatedRoberta'sclaim.
                                                 11
the other evidence,no other substandalevidence in the caserecord conttaclicts or conflicts

with theopitzion.Id.at*3.

      Ifan adjudicator fmdsthat a treadng medicalsource opinion is notendtled to
controlling w eight because it is notw ell-supponed by other evidence in the tecord ot is

inconsistentwith other substantklevidencein therecord,itdoesnotm ean thatthe opitlion

should berejected.Rather,itstillisendtledto deferenceand mustbeweighed usingallthe
factorsin20 C.F.R.jj404.1527and416.927.Theopinionmay stillbeenétledto thegreatest
w eight,even ifitdoesnotm eetthe testforcontrolling weight.SSR 96-214,1996 W L 374188

at*4.Iftheadjudicatordeniesdisability,thenoticeofdenialmustcontain speciûcreasonsfor
the w eightgiven to the treadng sotuce'sm edicalopinion,supported by the evidence in the

case record,and m ustbe suf:ciently speciûc to m ake clea.
                                                         rto any subsequentreviewers the

weighttheadjudicatozgavetothetreadngsource'smedicalopinion andthereasonsforthat
weight.Id.at*5.

      lnassessingRoberta'sIIFC,theATJflrstslAmmarizedRoberta'ssubjectivecomplaints
ofsymptomsandimpaitments,andthensummarizedhertrea% enthistory.R.22-23.TheAI,
                                                                           J
stated thatRoberta's ttea% enthistory reflected consistentand regularpursuitoftreatm ent

butdid not6llly supportherallegaéons.The AT,
                                           Jstated thatclinicalobservationsand other
evidencegenerallyhavebeen norm al,m ild,orm oderate;thatherconnectivedssuediseasehas

notproduced signiûcantend-organ disease;echocardiogram and pulm onaty fuhcdon tests

havebeen norm al;and she can clean house,preparem eals,and attend to personalcarelim ited


                                           12
onlybytheallegedneed forbreaks.TheATJthen discussedtheopinionsofthestatemedical
consultantsand the RFC assessm entsthey provided.R.24.

      ln turning to Dr.Lemmet'sassessmentofRoberta'slimitaéons,the AIJ recited the
doctor's conclusions about Roberta's RFC and then stated, ffD r.Lem m er provides little

supportforthisextrem eposiéon.Itisfot them ostpattinconsistentw1:14the consideradons

raised above,itaassessing theclnim ant'sallegationsforconsistency w1t.1,
                                                                       1therecord.1givethis

opinion littleweight.''R.24.

      RobertaarguesthattheATJdidnotproperlyevaluateandcreditDr.Lemmer'sopinion
ba accordancevâdx20 C.F.R.j 404.1527 and SSR 96-217.She asserts thatifthe ATJ had
accepted D r.Lem m er'sopinion ascontrolling,itwould havew arranted a fincling thatshewas

disabled.Thecouêtagrees.The ATJ failed to discussany ofthe factorsforth in 20 C.F.R.j
404.1527 and thedeterrnination isotherwisevagtzeregarding thereasonsfor discounting D r.

Lem m er'sopinion and giving itlittleweight.

      TheATJ clid notspecifywhichofDr.Lemmer'swereinconsistentwith therecord.Dr.
Lem m er evaluated Roberta's exerdonal lim itadons, postural lim itadons, m anipuladve

lim itadons,and her ability to work a fullworkday and worltw eek.Even if D r.Lem m er's

opinion is entitled to little weight on one or m ore ofthese lim itadons,a fm ding thatitis

enétled to controlling weight,or greater weight,on anothet ofthe lim itaéons could change

Roberta'sR-FC.SeeSSR 96-211,1996W L 374188at*2 rfAlthoughitisnotnecessaryin every
caseto evaluateeach tteaéng sotucemedicalopiion separately,adjudicatorsmustalwaysbe
awarethatoneorm oreoftheopinionsmaybecontrollingwhileothersmaynot.'')
       Nordid the ATJ specifywhich partoftherecord isinconsistentwith Dr.Lemmer's
assessm ent.H erreferenceto ffthe consideradonstaised above''refersto m lzldplepatagraphs,

inclucling Roberta's testim ony atthe heating,which ism ostly consistentwith D r.Lem m er's

assessm ent;hertreatm entbistory,som eofwhich isconsistentwith D r.Lem m er'sassessm ent;

and theopinionsofthe state agency m edicalconsultants,which w erepatéally consistentw1t.11

Dr.Lemm er's assessm ent.In sum ,thelack ofreference to specific hnclings by Dr.Lem m er

and to speciEcpartsoftherecord thatareinconsistentwith llisfindings,frustratesm eaningful

review oftheATJdecision.SeeMascio,780F.3dat637rfBecausewearelefttoguessabout
how the AI,
          Jarrived athisconclusions...and indeed,remain uncettain asto whatthe AT,
                                                                                 J
intended,remandisnecessarp'')
       In hisbdef,the Com m issioner argues thatD r.Lem m et's assessm ent conflicted with

the state agency m edicalconsultantswho found thatRoberta can do lightwotk.H e further

argues thatm any ofher lim itadonshave been described asm ild or m oderate in the m edical

tecotds and het objective medicaltests were largely normal,negadve,or unremarkable.
However,inreviewingadete- inationbyanadministtadveagency,thecout'tmustjudgethe
propriety ofthe acdon solely on thegroundsinvoked by the agency.Baile v.Ber hill,N o.

2:16-CV-07044,2017W L 3834990at*11(S.D.W .V 2017)(citingBtulingtonTruckLines,lnc.,
v.UnitedStates,371U.S.156,159(1962)).SeealsoW illiamsv.Colvin,No.6:11-2344-61G -
IU M ,2013 W L 877128 at*6 O .S.C.2013)(finding thatifAT,
                                                        J'sexplanation ofweightshe
gaveto physician'sopinion isnotspecihcenough underSSR 96-2p,courtcannotacceptpost-

hoccitaéon by Commissionerto evidenceAIJ may haveconsideted);Hilton v.Asttue,No.
6:10-2012-CM C, 2011 W L 5869704 at             (fincling court cannot accept post-hoc
raéonalizations not contnined within ATJ decision).Thus,the court cannot rely on the
Commissioner'scitationsto thezecordto findthattheATJ'sanalysisofthetreati
                                                                        ngphysician
opinion in thiscaseisbased on substanéalevidence.

      A m ore detailed analysisofD r.Lem m er'sassessm entisimportantforallofRoberta's

alleged im pnitm ents,butparticulatly forherm anipulaéveim pni= ents.Roberta testo ed that

when shehasaflareup oftheReynaud'sphenom enon shelosescirculation in herhands.Also,

the scleroderm a causesher handsto swell,which is painftzland m akesitdifficultto m ake a

hst,especially in the m orning.Both tlae Reynaud's phenom enon and scleroderm a are well-

docllm ented in the record and D r.Lem m er opined thatRoberta had signihcantlim itaéons

doingrepetdvereaching,handling,orfmgering.Nevertheless,the ATJ found thatshecould
frequently handle,feel,and Sngerwith b0th hands and found thatrepresentadve work she

could do included thatofa cafeteria attendant,tickettaker,or cashier1l,allofwhich involve

repeated use ofthe hands.

      W ithoutamotedetailedexplanaéon ofwhytheATJgavelittleweightto Dr.Lemmer's
assessm ent,and especially ofRoberta'smanipulative limitations,the AT,
                                                                     J's opinion is not
supported by substantialevidence.A ccozclingly,the courtREM AN D S Roberta's cbim foz

fiztthezconsideration ofD r.Lem m er'sopinion regarding herlim itadons.

       B .Consideration ofA dditionalE vidence

       In W ilkinsv.Sec' De 'tHealth and Human Servs.,953 F.2d 93,96 (4th Cir.1991),
theFourth Circuitheld thatfv heAppealsCouncilm ustconsiderevidence submitted wit.h the
requestforreview in decidingwhetherto grantreview <iftheaddiéonalevidenceis(a)new,
(b)material,and(c)telatestotheperiodonorbeforethedateoftheAT,
                                                            J'Sdecision.'''(quodng
Williamsv.Slzllivan,905F.2d 214,216 (8th Ciz.1990)).In addition,theremustalso be a
reasonableprobability thatthe additionalevidencew ould changetheoutcom e ofthe decision

and aclnim antm ustshow good cause fornotsubmitting the evidence atleastfive daysbefore

theATJhearing.20 C.F.R.jj404.970,416.1470.
       Afterthe AT,
                  J henring,Roberta subnzitted addidonalmedicalrecordsto theAppeals
Council,including treatm entrecordsfrom Salem Rheum atology,P.A .,and am edicalsouzce

statem ent from ElliotSem ble,M .D .,Roberta's new treating rhelxm atologist.The trea% ent

records are dated June 8,2017 thtough November 6,2017 and indicate thatRoberta's
fibrom yalgiasym ptom shadworsened and shehad anew diagnosisofCREST syndrom e.sShe

reported pain and sw elling in herhandslasting forone m onth.R.33-48.

       D t.Sem ble'sstatem entw asdated N ovem ber14,2017 buthechecked aboï indicadng

thatitrelated back to A ugust21,2014.H e found lim itationssim ilarto thosein D r.Lem m ez's

assessm ent.R.8-10.The Appeals Councildeclined to consider the evidence,fm ding thatit

did notaffectthe decision ofwhetherRobertawasdisabled through D ecem ber31,2014.

       Robertaarguesthatalthough the evidencewassubmitted fourm onthsaftetthe denial

decision,thatD r.Sem ble stated thatthe lim itationsim posed w ould have been applicable as


5CRIRST syndrom e,alsoknown aslimited scleroderma,isawidespread connecdve dssuedisease
charactee ed by changesin the skin,bloodvessels,and internalorgans.Itischatactetized by calcium deposits
in theconnecdvedssues,Reynaud'sphenom enon,esophagealdysftm cdon,thick and dghtskin on the Fm gers,
and smalltedspotson thehandsand face.h% s://rareiseases.lfo.nl.gov/&seases/lz43o/crest-syn&ome
(lastviewedSeptember26,2019).
ofAugust2014,priorto the dateRobertawaslastinslzred.TheCom m issionerarguesthatthe

evidenceisnotTfnew?'becauseitiscum uladveotduplicadveofevidencealreadyin therecord.
                                                                     1
      Because the cotut fm ds thatrem and is warranted in this case,it fiztther fm ds thata

discussion ofthe addiéonalevidence in terms ofW ilkins and 20 C.F.R.j 404.970 is not
necessary.O n rem and,the Com rnissionerisdirected to review allthe evidencein the record,

inciudingtheevidencesubmitted totheAppealsCounc; afterthe ATJ
                                                            ,henting.
V .Conclusion

       Forthereasonsstated,theCourtfindsthe AT,
                                              J'Sdetetvnination to accord littleweight
to Roberta'stteating physician isnotsupported by substantialevidence.Accorclingly,thefinal

decision ofthe Com m issionerisVA CATE D and Roberta'scaseisRE M AN DE D pursuant

to sentence fourof42 U.S.C.j405(g)forf''rtherconsideration ofthe evidence assetfotth
above.

       An appropriateordezwillbe entezed.

       Itisso O RD ERED .

                                           '
                                                   sntezed:* VJo/a.
                                                                  a/?                       *
                                                          *
                                               #         W           '    *         '
                                                                                    .   '.  s
                                                          z    ...        '


                                                   M ichaelF    tbanski
                                                   Chief nited StatesDistrictl
                                                                             'fidje '''''
